Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 1 of 22 Page ID #:1

                                                                            rIL~D
       1    CHRISTOPHER RAY
            7610 GRANADA DRIVE
    2       BUENA PARK C.A.[90621
            Phone # 714-308-3954 ~--,
                                                                  2oL~   ~;rt~   I V     1 i~~   G.' f~~


            Email addresscray330751 @aol.com                                                                 L/i~l
                                                                     -_ ~                        :.. ._ir.
                                                                                       . ..
            Plaintiff, Pro Se




    7                                UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF CALIFORNIA
                                          SOUTHERN DIVISION
    a~      CHRISTOPHER RAY,                                CASE NO.8~ ZI~,V I Z~C~ ~~~5 - A~J~c
  ~ ~9 I                   Plaintiff,                              COMPLAINT FOR DAMAGES
  11                                                               FALSE CLAIMACT CALIFORNIA
                   Vs.                                            GOVERNMENT CODE X12650 MAIL
  12                                                              FRAUD violation ofGRAMM-LEACH
            PORTFILO RECOVERY ASSOCIATES                                    BLILEYACT
  13        LLC1-10
                                                                     DEMAND FOR JURY TRIAL
  1 -~
                                                                        1.15 U.S.C.§ 1681
  ~~                       Defendants.                                  2.15 U.S.C.§ 1692

  16
                                         PRELIMINARY STATEMENT
  ~7
            Plaintiff CHRISTOPHER RAY ("Plaintiff'), brings his Complaint against PORTFOLIO
  1H
            RECOVERY ASSOCIATES,LLC.; and DOES 1-10(hereinafter "Defendants") and alleges
  ➢9
            as follows:
 20
                                         NRISDICTION AND VENUE
 21
                   1.      This is an action arising from violations ofthe Fair Credit Reporting Act
 22        (hereinafter "FCRA"), 15 U.S.C. § 1681 et seq., and the Fair Debt Collection Practices Act
 23        (hereinafter "FDCPA"), 15 U.S.C. § 1692 et seq.
 2-1               2.     This court hasjurisdiction under 15 U.S.C. §1681p, 15 U.S.C. § 1692k (d),
 25        and 28 U.S.C. § 1337.
 26                3.     Defendants regularly conduct business in the state of CALIFORNIA,
 27        therefore establishing personal jurisdiction.
 28               4.      Venue in this District is proper pursuant to 28 U.S.C. § 1391 and 15 U.S.C. §

                                                        1
                                              Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 2 of 22 Page ID #:2


   1
        1681 in that Defendants regularly conduct business in this District and Plaintiff resides in
   2
       this District.
   3
               5.        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
   4
       hereby demands a jury trial on any and all issues qualified for a jury trial under the savings
   5
       to suitor clause the district court is proper venue.
  6
                                                   PARTIES
   7
               6.        Plaintiff, CHRISTOPHER RAY,is natural person who resides in the State of
  8
       California, in the City of Buena Park, County of Orange; a "consumer" within the meaning
  9
       of the FCRA 15 U.S.C. § 1681a(c) and the FDCPA 15 U.S.C. § 1692a (3).
  10
               7.       Defendant PORTFOLIO RECOVERY LLC. is a Not CALIFORNIA
  11   Corporation see Exhibit# 1 with its principal place of business located at businesses as debt
  12   collector c/o 130 CORPORATE BLVD.#100 Norfolk VA. Defendant PORTFOLIO
  13   RECOVERY LLC. conduct business in California and is registered with SOS of California
  14   is additionally a "debt collector" within the meaning of the FDCPA 15 U.S.C. § 1692a(6)
 15    and a "person" within the meaning of the FCRA, 15 U.S.C. § 1681 a (b).
 16            8.       Defendant PORTFOLIO RECOVERY LLC. is not a CALIFORNIA
 17    CORPORATION per SECRETAY OF STATE see attached with its principal place of
 18    business located at.130 CORPARTE BLVD.#100 NORFOLK VA. Defendant is
 19    additionally a "debt collector" within the meaning ofthe FDCPA 15 U.S.C. § 1692a(6)and
 20    a "person" within the meaning of the FCRA, 15 U.S.C. § 1681a (b).
 21           9.        Upon information and belief, Defendants PORTFOLIO RECOVERY LLC 1
 22    through 10 are legal entities, the names and address of residences of which are LISTED.
 23            10.       Each Defendant uses the instrumentalities of interstate commerce or the mails
 24    in a business the principal purpose of which is the collection of any debts, or regularly
 25    collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be
 26    owed or due another. As part of its business in the regular collection of debts, Each and
 27    every Defendant furnishes information to consumer reporting agencies.
 28                                     GENERAL ALLEGATIONS

                                                      2
                                            Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 3 of 22 Page ID #:3



   1
               11.    TransUnion, Experian, and Equifax are "consumer reporting agencies" within
   2
       the meaning of FCRA 15 U.S.C. § 1681a(~.
   3
               12.    Consumer report is defined as "consumer report" within the FCRA 15 U.S.C.
   4
       §1681a (d).
  5
               13.    On JUNE 2019, Plaintiff obtained his consumer reports from the major
  6
       consumer reporting agencies and found entries by this entity then he continued to disputed
  7
       account and (3)they did not the proper accounting change on there is no statute of limitation
  8
       on constructive fraud.
  9
              14.     Plaintiff has not done any business with PORTFOLIO RECOVERY LLC.
  10
       [alleged act# 05178595810XXX Bilin V. LITTON LOAN SERV '.LP.. 2006WL 1992
  11   401(M.D. Fla. July 4,2006 e employee of a debt collector collection agency who actually
 12    engage in the allegedly the unlawful liable for the misconduct and the collection agency
 13    itself are jointly and severally liable for the resulting FDCPA violation. Why
 14    Christopher Barclay Graves is listed in this complaint
 15           15.     by PORTFOLIO RECOVERY LLC.] Defendant states its collecting for
 16    another company A. whom Plaintiff don't know or have no contract/meeting of the mind no
 17    PROOF OF CLAIM. All Plaintiff have is a Statement / I never did business with
 18    PORTFOLIO RECOVERY LLC., so it was not paid with all the fraud and SCAMES going
 19    on (See Exhibit 2)
 20            Defendant attempted to collect a "debt", as defined in 15 U.S.C. §1692a (5).
 21           16.    In attempting to collect said debt, Defendants engaged in "communications"
 22    with Plaintiff as defined in 15 U.S.C. §1692a(2).
 23           17.    Discovery of Defendant's actions occurred on June,192019 and are within the
 24    statute of limitations as defined in the FCRA (15 U.S.C. § 1681p) and the FDCPA (15
 25    U.S.C. § 1692k (d)).
 26           18.    From June 19,2019, Plaintiff disputed the entries made by Defendants with
 27    the major credit reporting agencies, via USPS Mail.
 28           19.    In, Plaintiff sent letters to Defendant, via, as an effort to reach an equitable

                                                   3
                                         Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 4 of 22 Page ID #:4


   1
        settlement without the need for litigation regarding Defendants' violations offederal
   2
        statutory law. GOLDEN CASE15 U.S.§1681s-2(b) Brim V. MIDLAND CREDIT
  3
        MANAGEMENT
  4
                 20.     Defendants failed to respond to Plaintiff's notices and ignored Plaintiff's
  5
        attempts to Verified
  6                                          1
                                  FIRST CLAIM FOR RELIEF
  7                      VIOLATION OF THE FCRA 15 U.S.C.§ 1681 ET SEQ,
                                     AS TO DEFENDANT
  8
                 21.    Defendant knowingly makes subdivision therof, a false claim for payments
  9
       (2)knowingly makes uses or cause to be or false record or statements to get a false clam
 10
       [FALSE RECORD]see EXHIBIT 3
 11
                 22.    The FCRA, 15 U.S.C. § 1681b, describes the permissible purpose for which a
 12
        person may obtain a consumer report.
 13
                 23.    Such permissible purposes as described by 15 U.S.C. § 1681b are generally,
 14
        if the consumer makes application for credit, employment, underwriting of insurance
 15
        involving the consumer, or is offered a bona fide offer of credit as a result ofthe inquiry.
 16
                 24.    Plaintiff has never had any business dealings or any accounts after with
 17
        PORTFOLIO RECOVERLLC. are Making a false claim are violating the false claims
 18
        act.
 19
         Plaintiffs PERSONAL information was stolen or sold to third party at one time, this action
 20
               violates the GRAMM-LEACH-BLILEY ACT Plaintiffs personal was not protected,
 21
         defendant failed to provide any verified evidence of an assignment of an alleged debt, that
 22
                                  was sold PORTFOLIO RECOVERY LLC.


 24
                 25.    Defendant has not notified Plaintiff of an assignment of an alleged debt from,
 25
       (Who is not listed as a defendant in this lawsuit at this time)they did not report this
 26
        ALLEGED debt to the EXPERIAN/EQUIFAX/TRANSLTNION
 27

 28

                                                     4
                                           Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 5 of 22 Page ID #:5


   1
               26.    At no time did Plaintiff give his consent for Defendant, to acquire his
  2
       consumer report from any consumer reporting agency or third party.[nor personal
  3
       information] the social number is assigned to me for my use per the social security
  4
       admiration I'm a victim of identity theft(See exhibit)
  5
              27.     Defendant, PORTFOLIO RECOVERY LLC., did not properly ascertain if
  6
       there was any legitimate permissible purpose before obtaining Plaintiff's consumer report.
  7
       Nor reporting a debt to PORTFOLIO RECOVERY LLC.
  8
              28.     Defendant, PORTFOLIO RECOVERY LLC. demonstrated willful andlor
  9
       knowing noncompliance with the FCRA, 15 U.S.C. § 1681 b by obtaining Plaintiffs
  10   EXPERIAN/TRANSLTNION/EQUIFAX consumer report on with no permissible purpose.
 11           29.     Defendant, PORTFOLIO RECOVERY LLC, had a duty to properly ascertain
 12    ifthere was any legitimate permissible purpose before reporting this debt to Plaintiff's
 13    consumer reports and, breached said duty by failing to do so. There was no account that
 14    PORTFOLIO RECOVERY LLC. has no right to collect nor had permissible purpose to
 15    obtain Plaintiffs consumer report or add three collection accounts and therefore Plaintiff is
 16    entitled to damages.
 17                                        2
                               SECOND CLAIM FOR RELIEF
 18                     VIOLATION OF THE FCRA 15 U.S.C. § 1681 ET SEQ
                               PORTFOLIO RECOVERY LLC.
 19
              30.     Plaintiff repeats and re-alleges each and every allegation stated above as
 20
       though fully stated herein.
 21
              31.     The FCRA, 15 U.S.C. § 1681b, describes the permissible purpose for which a
 22
       person may obtain a consumer report.
 23
              32.     Defendant, PORTFOLIO RECOVERY LLC. did not render any services nor/
 24
       properly ascertain if there was any legitimate permissible purpose before adding this
 25
       information to Plaintiff's consumer report.
 26
              33.     Defendant, PORTFOLIO RECOPVERY LLC., had a duty to properly
 27
       ascertain if there was any legitimate permissible purpose before obtaining Plaintiff's
 28

                                                    5
                                          Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 6 of 22 Page ID #:6


   1
        consumer report and PORTFOLIO RECOVERY LLC. breached said duty by failing to do
   2
        so. There was no account that PORTFOLIO RECOVER LLC. had any right to collect nor
   3
        permissible purpose to obtain Plaintiff's PERSONAL information and therefore Plaintiff is
   4
        entitled to damages. Brim v. MIDLAND CREDIT MANAGEMENT et a1,795 F.SUPP.2nd
   5
        1255 DIST.COURT ND Alabama,2011 &Brooks V. MIDLAND CREDIT INC et al Case
  6
        no.1:2014-cv-00808,S.D. Indian
   7
                                            3
  8                              THIRD CLAIM FOR RELIEF
                        VIOLATION OF THE FDCPA 15 U.S.C. § 1692 ET SEQ.
  9
                            PORTFOLIO RECOVERY LLC.
  10           34.     Plaintiff repeats and re-alleges each and every allegation stated above as
  11    though fully stated herein.
  12           35.     Plaintiff found upon examination of his consumer reports that Defendant,
 13     CPORTFOLIO RECOVERY LLC., had been reporting false and erroneous information two
 14     consumer-reporting agencies PORTFOLIO RECOVERY LLC. are reporting an alleged
 15     account on all two-consumer reports, PORTFOLIO RECOVER LLC. states originated in
 16    june2019. This reported account false or misleading in communication per
 17     FDCPA.section1692 see EXHIBIT 4
 18            36.     Defendant, PORTFOLIO RECOVERY LLC., failed to provide any verified
 19     evidence of an alleged debt, no proof of any taxes paid on these alleged debts to the IRS
 20    THIS Is a FALSE CLAIM plaintiff also believe that PORTFOLIO RECOVERY LLC. are
 21    TAX FUJITIVES, for almost two years did they make the corrections with all three-credit

 22     bureau but never admitted to wrongdoing that has damaged plaintiff credit.

 23             37.    In their action in obtaining Plaintiff's consumer report, Defendant,

 24    PORTFOLIO RECOVERY,attempted to collect a "debt", as defined in 15 U.S.C. § 1692a

 25    (5).

 26             38.   In their actions in furnishing information to the consumer reporting agencies,

 27    Defendant, PORTFOLIO RECOVERY LLC., attempted to collect a "debt", as defined in 15

 28    U.S.C. § 1692a (5).

                                                    6
                                          Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 7 of 22 Page ID #:7



   1
                39.    Defendant, PORTFOLIO RECOVERY LLC., by reporting an alleged debt as
   2
        a "debt collector" to a consumer reporting agency generated a "communication" with
   3
       Plaintiff in connection with the collection of a debt which they knew was incorrect and a
   4
        violation of the FDCPA 15 U.S.C. § 1692e (8).
   5
               40.     Defendants, PORTFOLIO RECOVERY LLC.,failed to send Plaintiff a
   6
       written notice within five days after initiating first communication in connection with the
   7
       collection of a debt to provide the required "Thirty Day Validation Notice" or disclosures to
   8
       Plaintiff which results in violation of the FDCPA 15 U.S.C. § 1692g(a)(1),(2),(3),(4),(5).
   9
               41.     Defendant, PORTFOLIOP RECOVERY LLC., made a false representation to
  10
       the three consumer reporting agencies Equifax, Experian and TransUnion—on multiple
  11   occasions as to the character, amount and/or legal status of an alleged debt which results in
  12   violations of the FDCPA, 15 U.S.C. § 1692e (2).
  13           42.     Defendant, PORTFOLIO RECOVERY LLC., used false representations
  14   and/or deceptive means to collect a debt and/or obtain information about the Plaintiff in
  15   violation of 15 U.S.C. § 1692e (10).[Only a license attorney car represents a corporation a
  16   corporation has no rights per U.S. SUPERM COURT
 17           43.      Defendant, PORTFOLIO RECOVERY LLC., engaged in conduct the natural
 18    consequence of which is to harass, oppress, or abuse any person in connection with the
 19    collection of a debt which results in violations of the FDCPA, 15 U.S.C. § 1692d.
 20           44.     Defendant, PORTFOLIO RECOVERY LLC., had a duty to properly
 21    ascertain if there was any legitimate debt owed before attempting to collect a debt from
 22    Defendant breached said duty by failing to do so, and therefore Plaintiff is entitled to
 23    damages.[Libel Black's Law Fifth Edition: A method of defamation express by print,
 24    writing, pictures, or signs, in most general, sense any publication that is injurious to the
 25    reputation of another. A false and unprivileged publication in writing of defamatory
 26    material. Bright v Los Angeles Unified School District Cal. App. 3~d 852, 124 Cal Rptr. 598,
 27    604] Awarded 5,000
 28

                                                     7
                                           Complaint for Damages
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 8 of 22 Page ID #:8



    1

   2
                                            PRAYER FOR RELIEF
   3
          WHEREFORE,Plaintiff prays for relief and judgment in Plaintiff's favor and against each
   4
          and every Defendant as follows:
   5
                 a. Awarding Plaintiff statutory damages of $1,000 for each and every violation,
   6 '
                    pursuant to the FCRA 15 U.S.C. § 1681; and 2500 per each false credit entry to
   7
                    credit bureau's
   8
                 b. Awarding Plaintiff statutory damages of $1,000 for each and every violation,
   9
                    pursuant to the FDCPA 15 U.S.C. §1692k; three times the amount for each
  10
                    alleged Accounts
  11
                c. Awarding Plaintiff punitive damages to be decided at trial;
  12            d. Awarding Protecting the Privacy of the Social Security Number from Identity
  13               theft Awarding Plaintiff general damages;
  14            e. Failing to investigate consumer disputes received directly from consumer as
                   required by the Furnisher Rule,16 C.F.R. part 660 Awarding Plaintiff actual
  15               damages;
                f. Awarding Plaintiff and, and costs incurred in this action;
  16
                g. Awarding Plaintiff any prejudgment and postjudgment interest as may be
  17
                    allowed under the law;
  18
                h. Awarding Plaintiff such other and further relief as the Court may deem just and
 19 ~I'
                    proper. Plaintiff is not an attorney
 20

 21                ~,1~ lye Zc~Z ~
          DATED t~s ~~      ay of ~ApPi~, 6~9.         Respectfully~si}bmitted,
 22

 23

 24                                                           CHRISTOPHER RAY SR
                                                              Plaintiff,
 25

 26

 27

 28

                                                      8
                                            Complaint for Damages
iPad   Case 8:21-cv-01210-JLS-ADS Document 2:46
                                           1 Filed
                                                PM 07/15/21 Page 9 of 22 Page ID #:9
                                                                                  @~                                                                         15%'1


            busi~esssearch.sos.ca.gov                                                                                                                   ~^I

                    "F~.f:4^        „~„          V {iiA lV      Vf    V frA 1 1 1 V 1 1 1 1{A
                    a ti~ ,~
                    ~k~.,~.,~--- ~= '~'~              Secretary of State
                         ~~~    -,;.
                             „o~„.

                           LIMITED LIABILITY COMPANY                                                                          ~ f LED
                          APPLICATION FOR REGISTRATION                                                             n the
                                                                                                                                        i~of}i~~~'~
                                                                                                                           oithe StohanY~~e
                           CERTIFICATE OF AMENDMENT
                                                                                                                               DEC n 4 2ooa
                            A 530.00 filing fee must accpmpany this form
                      I MPORTANT -Read instructions before completing this form.
                                                                                                                             This Space For Fd~rg Use Only
        1    Secretary of State File Number
                                                       200473310140
       2. Name under which this foreign limited liability company is conducting business in California.
            Poriol~o Recovery Associate. L.L.C.

       3. COMPLETE ONLY THE SECTIONS WHERE INFaRMATION IS BEING CHANGED. ADDITIONAL PAGES MAY
          BE ATTACHED, IF NECESSARY. CONSULT THE INSTRUCTIONS BEFORE COMPLETING THIS FORM.

               A. The name under which this foreign limited liability company conducts business ~n California. (End the name
                  with the words "Limited Liability Company," or "L!d Liability Co ," ar the abbreviations "I.LC' or "LLC
                     ?ort`olio Recovery A~soaa:es LLC
               B. The name of the foreign limited liability company has been changed as follows and has been recorded ~n the
                  home state or country:

               G. Slate or country of formation of the foreign limited liability company, if false or erroneous at time of registration.

               D    Date on which the (ore~gn limited Iiabil~ty company was formed, if false or erroneous at time of registration.

              E. Address of the principal executive office.                  City                       State               Zip Code

              F. Address of the principal office in Califorrna:              City                       State     CA        Zip Code

       4    Future effective date, i(any:                                  Month                       Day                             Year

       5    Number of pages attached. if any:

       6.   Declaretion: It is hereby declared that I am the person who execuleci this instrument. which execution is my act and deed.
                                                                                          JuCith Scott, Member's Representative

             SigrYalure o` Author     r~ersnn                                              Ty;xa cx Prnl Name a^d T Ue of A,,Itior red Person

               ovember 18, 2008

             ~aI~


             RETURN TO:
            N AME             ~ Crystal Powell
            FIRM                      Peri(o~fo Recovery Associates, LLC
            ADpRESS                   ~q~ ~,~~~rale Boulevard
            CITYISTATE
                                      Norfplk. Virginia 23502
            ZIP CODE

            SEC/STPTE IREV 03!7C05~                                                                                FORR1~'.Co-"TILING=cE i3000
                                                                                                                   A roved 5v Secretary of State




                                                                                0                                          U                                 ~
iPad               Case 8:21-cv-01210-JLS-ADS Document 12:45
                                                           Filed
                                                             PM 07/15/21 Page 10 of 22 Page ID #:10
                                                                                                C~                                                                                                     15% ~I


                           businesssearch.sos.ca.gov                                                                                                                                                        Q

               ~        _~~`i ~ Statement of Information
                         ~'e `c~ '
                             a     (Limited Liability Company)
                            ~Il lIO1~iM~~
                                                                                                                                                                  FILED
                                                                                                                                                    In the office of the Secretary of State
                    IMPORTANT —Read instructions before completing this form.                                                                               of the State of California

                    Filing Fee — $20.00
                                                                                                                                                                  FEB 22, 2019
                    Copy Fees —First page $1.00: each attachment page $0.50:
                                Certification Fee - $5.00 plus copy fees
           ~                                                                                                                                        This Space For Office Use Only
                    1. LlmitBd Lilbility Company Name (Enter the exact name of the LLC. It you registered in California using an alternate name, see instructions.)

                    PORTFOLIO RECOVERY ASSOCIATES, LLC
                   2. 12-Digit Secretary of State File Number                                          3. State, Foreign Country or Place of Organization only if formed outside of California)
                                               200413310140                                              DELAWARE
                   4. Business Addresses
                   a. Street Address of Pnncipal Office - Do not list a P.O. Box                                     Cily (rw abbreviations)                             ! State   Zip Code
                   120 CORPORATE BOULEVARD SUITE 100                                                                 NORFOLK                                             ~ VA      23502
                   b. Mailing Address of LLC. If different than item 4a                                              City (rw abbreviations)                               State   Zip Code
                   130 CORPORATE BLVD                                                                                NORFOLK                                               VA      23502
                   a Street Address of California Office. if Item 4a is not in California - Do not list a P.O. Box   City (no abbreviations)                               State   Zip Code
                                                                                                                                                                            CA
                                                               tf no managers have been appointed or elected, provide the name and address of each member. At least one name and address
                                                               must be listed. If the managerlmember is an individual. complete Items 5a and 5c (leave Item Sb blanks. If the managerimember is
                   5. Managers)or Members)                     an entity, complete Items 5b and 5c (leave Item Sa blank). Note: The LLC cannot serve as its own manager or member. If the LLC
                                                               has additional managers members, enter the names)and addresses on Form LLC-12A (see instructions).
                   a. First Name. if an individual - Do not complete Item Sb                                         Middle Name                      Last Name                               Suffix

                   b. Entity Name - Do not complete Item Sa
                    PRA Group, Inc.
                   c. Address                                                                                        City (no abbreviations)                               Slate   Zip Code
                    120 CORPORATE BOULEVARD                                                                          NORFOLK                                             I VA      23502
                   6. Service of PfOCeSS (Must provide either Individual OR Corporation.)
                        INDIVIDUAL -Complete Items 6a and 6b only. Must include agent's full name and California street address.
                   a. California Agents First Name cif agent is not a corporations                                   Middle Name                     Lasl Name                                Suffix

                   b. Street Address cif agent is not a corporalion~ - Do not enter a P.O. Box                       City ~rro abbreviations)                          ~—State     Zip Code
       j                                                                                                                                                                 ~ CA
                          CORPORATION - Complete Item 6c only. Only include the name of the registered agent Corporation.
                   c. California Registered Corporate Agents Name (if agent is a corporation)- Do not complete Item 6a or 6b
           CORPORATION SERVICE COMPANY WHICH WILL DO BUSINESS IN CALIFORNIA                                                             AS CSC -LAWYERS INCORPORATING SERVICE
           C1592199)
           7. Type of Business
               a. Describe the type of business or services of the Limited Liability Company
                   Debt purchaser
               8. Chief Executive Officer, if elected or appointed
               a. First Name                                                                                         Midtlle Name                    Last Name                                Six
               Christopher                                                                                           B                               Graves
               b. Address                                                                                            Gty (no abbreviaUonsi                               ~ State   Zip Code
               120 CORPORATE BOULEVARD SUITE 100                                                                     NORFOLK                                               VA      23502                ~
           9. The Information contained herein, including any attachments, is true and correct.

                    02/22/2019                    Christopher Barclay Graves                                                            President
                    Date                              Type or Print Name of Person Completing the Form      Title                         Signature
       Return Address (Optional)(For communication from the Secretary of State related to this document, or rf purchasing a copy of the filed document enter the name of
                                                                                                                                                                         a
       person or company and the mailing address. This information will became public when filed. SEE INSTRUCTIONS BEFORE COMPLETING.)

       Name:

       Company:

       Address:

       City/State/Zip:                                                                                                              J


   ~                                                                                                             ~                                           L                                         i~r
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 11 of 22 Page ID #:11




  Date

  To whom it may concern;

  As a concerned and aware citizen, I was under the impression that the courts are where
  people's differences can be resolved in a justifiable setting. However, how are we to come to a
  civil resolution if the fee to file is $400.00?
    was denied my civil right to file my complaint because a judge, a supposedly unbiased officer
  of the court, did not believe that I was not working and could not pay the fee. The fee waiver
  process is in place for those due to financial strains, are still afforded the opportunity to find
  some resolve with our issues within our justice system, without paying the binding cost.

  Sincerely,




  CHRISTOPHER RAY
  Christopher Ray
  Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 12 of 22 Page ID #:12




                         ~=prat"!;                          868586~8~3                    TC::91~ @39594p0                     p~,E; ~c
~tG~ - ~ S 97 c~ ~ 1 ~
  i $LSt13a1                                                                                           tett~:;rtrac.s~.ctEw`ta~vs!18~.;SC l 3


                                                                ~8U~~1341


          CIi'E
                   18 LiS~ S~,c. .3~?      41iO3i9:

           EXPC~'I'E
                                                                                                     -
                TITLE 1 ~ - CP.~~5 <~°~Z~ r~riL~i~~~..L PR~~L~~J~E P~.RT i - ~'iUMES ~i~r`,.►TEP. ~3
                MAiL FR~UL
           HE;~~
                   Sec. i 341, Fraxa~ ~~ swi;:dles

           S'I'ATti'T~
                 Wi~~e~cr,'~avin~ ~~~eci or int~nndi~~ t~ dc•~sc any schcm~ oz' ~rrifi~c to defraud, ear for
                 mone} air propez:•~ by mss affair ~r ~a~~i                       te~s~.s, re~c'e~ll¢~s. o~'Pte, or to
                 sai€, disgc~~oi, iasa~~~, ~acc~aitcr, ~i~ avfa}ri                 Bute, supply, ~~.~~at~e:~'.
                 uriawgui apse ~t    ~t~:,°~'      .~r- ~ric~us c~~       .     ~     ~,4~F:                         :~.         ng
                                                                                  unxerte   it ~r sp~ua       sr~cle,  tar the         se
                 r~r~s~t*.s~ to be ~r i~ti~.at~d or heisi ~~t :n ?~a~co
                 o~'exccutirg such sc~~rn~ ar artifica ~r atteamti          ng sa to do, p~aex~~    taa~~OtE            ~eaa~
                 ds~~sisu~y fot tn2til rs~.tti-s, and matter or :~iug ~rhatevtr to he sr~nt ~r ddiwe`rad day thetsr        Postal
                                         cr causes   to  ~e rlep~~t   ~  asiy matter  or ih~ng  wiuteve   r  to be   sett    deliver-.,,~
                 Ser~,^cc, or de~asiw                                                                                           tter ~r
                                                                                     or
                 by any private ~r core.-~:e iai interstate car.;er, Qr .ake~ receives #hereftvm                , ac~y such ma
                 thin, ~►r i.aawi.~gdy cans-s to be deliv~^cd by mail er sc~h carfi~r             s~ccordin g  to  the mo   tion
                 :!~,~on, or at the Macs a~ w~:ca it is            :;.~. ►o be dc3iver~d b~► t~ta persoa to whom it is
                 ad3,essea, any s~c~. ~~,~        ar ;hin;,  .~~ii ~e ~c~ uadez this title or imgrisancd aot s~c~re thaa fi~~
                  years, ~r both. If ire ~~iaaati~s a~aczs a i~ar:~ia[ insti#ution, sucm pers~a sfit~a3~bs ~a~d t
                  tr:3ra $I,~4,~3~ ~.t i;T~p~:son~ ~ca~2         thaw ~ ~Sra, or ixith.                     -'

            ~~~~
                                                                                                               12, 197 3,
                (3~wn~ ~~, 1948, cn, 045, 52 .'fat. '63, Mav 2~, 19 9, ch. 139, arc. 34, 63 Stet. 94; ~►ug, 961(1),
                Pub. i.. ~1.375.5~~. (61J}(1r ), ~4 Star. 7?8, Auk. ~, I989, Pub. L. 1U1~?3, 4itie IX, Sec. ~egt. I3,
                14; tat. ~t3U;1`+`Qv. 29, ~ ~°~J, ~~~r. L. ? DI-5d7, tide X~J, Sec, 25~4jh). 1{I4 SLai. 486I,       ~Q87,
                 t 994, tub. L, Ifl3 3 2, tot e ~.'~.~~i', sec. 2SOt?~16, titi~ ~i~Y~I, Ste, 330U1~(1~H~, ~U8 Stet.
                2147.}
            ~Tt~C"s ~iISTtDR3~.=4L ~~ ~~'I9I~.3N :~4TES
                                                                                                                   113~~. The
                    Bassi on ~atl~ 18, TJ,S:G`., i~9~a ~c~.o Sty, 3.38 (Mar. 4, 1909, ch. 32~., Sec. 2~5, 35 StagUtuic~
                                                                                    by
                    obso~ate asg~t of the tu-~~Pt-~orid way da:etad as suggested ~i~r~:      Ertterirh B.  Frsed.
                                                                                                                  circuit ir,
                    5tat~s district;usigc,. ~ a gaper read. before tt~e ~ 9~41udicial C~niereacz ftu tie sixthsection
                    which tic said: A briof raferanao t~ Sx, 1341, w}aiei~ proposes tai reenact the present              , and
                    coo     g the t~sc of ~c :nails to cicfrauc, i'~is section i~ almost a gage i~ length, is involve green
                    coa4ains a great dent ~r" ~uperflu~us ianguag;., inciudi~n~ such terms as    "sAwdus  t swindle,
                                                                                                             siraQlificti. and
                    zrtic;rs, grern e~in, ~ ,,.,... ;gads ar~d ~c:i cigars." This sccrion sr~nld be ~eat3y             the
                    pow mea~Zingi~ss laaeua~~ ;,iiminate~.:~fie o+.hcs suiplusag~ teas likewsse elimi~aYed ~-►d
                    sear; simglifie~s ~+-i~~:oui L:~.aags c~~ meaning.
                                                                                                                    eta. ~~~
                                   to e~usi~g :~ r~ ~3a,ccd ar~y letter, etc: i~ any Asa o~cc, or s#efis~~ thsre4f,
                     r~, I'Ei'C7~T:Ci^
                     or..i.~~~ as unn~~ssa~-;✓ h~~~asc o:~cu~i:ioa ~z"princigal" iY1 SC~il~ii 2 Of2213 Iitl.~,


                     ~~us ~ciior (s^~~:cn 3~ ~cr:~i~ a r~o~a~ni:..~.; error in s4w:iar. i 341 of title 18,
                                                                                                           U.S.C.

                 +~E~7.~~TE~+iTS                                                                           "t"lr:ea not maT
                     :994 -rub. i„:~~-322, Syc,'30G;5f c j~`K;~, ~ubstit~t~i "fined und;T :I719 t1Y1Cn f~~
                     ~`~a:, x:.000" ai~~r "+.h;r:~, sY-~11 be".
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 13 of 22 Page ID #:13
               i 1 1 L'   L   d l3 .~('~_~ .~   L   ~1 Lrli
                                                              ~ ~rl\ ~~ ~ ~4i
                                                                              C.!J"'(j ,
      n                                                                                                                                                     Page


                                                                                                                                                        ~:.. ,.
                                                                                                                                                     _~~~~~~
                                                                                                                                                          ,  ~
           ICti3I 1.IL~D2YI73I                                                                                                                     E, ~ ~
                                                                                                                                                        R
                               1.C311 3T35E1Ct          1E~
                                                                    !JS CODE C+C~~~EC7I                                                           ~~,~~ _'_
                                                                                        C}~V


                   `~~TL~ 18 ~~ PART I >
                                         CH~4PTER 63 > S~~o ~.,
                                                                ~~~ o



                  ~~~, ~.~~:~. -frauds ai                                                                                            ~ ~e~rch ~hrs title:
                                          d                            stivindle~
                                                                                                                                   ' ~.
                            t~H'noe~ier, haying devFse~
                                                             a~- intending t~ devise an~                                                     ~—
                       scheme or arrifce ~o de~rau                                           ~                                       s
                                                          d, or ~~r o~t3i~ir~g mc~
                       ~roe~zr~y bl/ mews or' fa€                                    ~~y or                                         ~
                                                    s~ or Fra~du~e~t ~r~ter~se                                                                 .
                       repr~s~nta~io~,s, or pr~A-                                   s,                                              ~ _ `, ~ea~ T~fle='[8
                                                  nis~s, ~~ ~o sail, dispose of,
                       exchange, alter, give a~rf~y                                    loan,                                        ~ ---- --
                                                       , aisc~-ibute, supply, ~,~- iu,
                       procure for ~~iawf~si ;.►se a~~                                   n€s;~ or
                                                         ~ `~u~i~r~`ei~ ter sp~rit~
                       obligation, securiiy, o~ other                               us coin,
                                                            a~i~l~, ar anything re~r~s                                              ~ f~o~es
                      be or intimated ~r field c~~*                                         e~ied ~o
                                                        ~c ~e s:~ci~ c~unter~eic                                                      updates
                      a r~icle, €~r the p~r~as~ ~~                                  ~s spurious
                                                      ~xec~t€ng such scheme or                                                        Faral{e! auti~oritie
                      att2m~tine sa ~o ~Q, ~lac?s                                       ar~i~sce or
                                                         ire ~n;~ post ofrrca or au~                                                  (CFR)
                      de~o~itory for mail marter,                                     t~ar"szed
                                                       any r~-aaiter or ~i~i~g rv~a~e                                                 Topical ~e~erence~
                     sent or ~leiiver~ed by ti;e fos                                      ~er to ~e
                                                       ta~ Serv"sce, ~r de~osi~s or
                     be depos'tied an~~ rnatt~r car                                       cases to
                                                        tf~~~~ vrrhaiever ~o be Beni
                     delivered by an~J pris~~te or                                        or
                                                       comrr?ercial i~ters~~te ca
                     takes or receives cherefrort~,                                    rver, or
                                                          any such rna~er ar ihinq
                     knowen~ly causes fio be def                                         , or
                                                     it~ered ~y email or such car
                     according to the dirQction                                        rier
                                                    ~1~er2o~a, or at i.~e place at
                    directed ~o be delivered by                                        vvl~ich it is
                                                      she D2rson to whom it is
                    any such matter or thing,                                         ad  dressed,
                                                   shat! be fined under this
                    imprisoned not rnoie than fivR                                 titl e  or
                                                            years, or both. I~ the ~~iflia
                    afrects a Financial institur"s                                            tion
                                                   on, such peoson shall be tine
                    more t1~an $1,000,000 0~                                             d not
                                                  imprssor~~d nog amore than
                    O ~ I30LIl                                                       3C years,




                                                                                                                                                            Nf
          ..




                          -' ' --. ...,......alt
                                                 .,,7../„~., l.,n~~*,r. ~t`~
                                                                             T~R=-tiC^n("~P'•
                                                                                                ~'..t'-~ ~~-'hrTAtr.r~_ _.. r. ., r.,-. ~~   ""
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 14 of 22 Page ID #:14




                                                                             ---      A. Sig~ture                ~__..,,_~
                                                                                                                                             ['Agent
         ■ Complete items 1, 2, and 3.                                                     yt                      !7
                                                   ri                                                                                        ❑ Addressee
         ■ Print your name and address on the
                    we can   return the card to you.                                                                  ~
           so that                                                                    B. 6iQceived by (Pr' turd ~$ame)
                                                 ma
         ■ Attach this card to the back of the
           or on  the front if space  permits.
                                                                                                                            item 1? ❑Yes
                                                                                      D. Is delivery address different from         ❑Flo
         1    Article Addressed to:                                                      If YES, enter delivery address below:




                                 ~. ~~ b
             rZ-C~ C ~~~ G rat ~ ~~,
             ,~V ~ ~ X61                1/~ ~ ~~~~~                                                                                ,= Priority Mail Expressn~
                                                            II~~~ I I I'I~           3. Service Type
              ~I' I'I'I ~'II I'~ ~I ~~ I ~~ ~ ~ I' ~ ~ II ~                             Adult Signature                            ~ Registered MaiIT""
                                                                                                                                   a Registered Mail Restricted
                                                                                     C Adult Signature Restricted Delivery               Delivery
                                                                                         Certified MaiIOO                          -Return fleceiot for
                                                                                                                  Delivery
                                                                                     =' Certified Mail Restricted
              959D 9401 0000 5071 1644                                  4S                                                               Merchandise
                                                                                         Collect on Delivery                        ~ -' Signature Confirma
                                                                                                                                                            tiooT'"
                                                                                                                     ed Delivery
                                                                                     '_' Coiled on Delivery Restrict               - Signature Confirmation
                                    er from service label)                              '~sured Mail
          2. Article Number (Transf                                                                              Delivery
                                                                                                                                          Restricted Delivery
                                                                                          ~sured Mail Restricted
         f ~ ~ ~L
         ~            ],010         a oo a        ~4~ ~         8654                      rver $500)
                                                                                                                                   Domestic Return Receipt
                                                                        9053
          PS Form 3811 ,April 2015 PSN 7530-02-000-




                                                                                    A. Si ature                                             ❑
                                                          .~
        ■ Complete items 1, 2, and 3.
        ■ Print your name   and addre ss on the rever e j                                                                  /%                      c
                                                           9                                    ~
          so that we can return the card io you. ;~ .~                              B.y Receiv      by (Printed        ^~             G.     to of
        ■ Attach this card to the back of the mailpi~ece,
          or on the front if space permits.                                                                                        ❑Yes
                                             ~                                       D. Is delivery address different from item 1?
        1. Article Addressed to:                                        a                                                          p No
                                                                                        If YES, enter delivery address below:
          -G~ r- ;~- f"d ,fie ~ ~ ~ G ~ v'~t- ~,•
         f~.SS O C~
         ~~t7 ~~~~ a~~~~ i3 fv
              JV~r~al l~ V't~. ~35oa
                                   'I ~1I                                          3. SENIcO Typ2                                ❑Priority Mail ExpressOO
              II~'I~I'1 ~'II I~It~ I1I~I~I I"'II I~I II'II~I                       ❑ Aduit Signzture                             ❑Registered MaiITM
                                J~ ~                                ~
                      ~
                                                                    ~              ❑Adult Signature Restricted Delivery          G Registered Mail Restricted
                      f         I ~                                                                                                 Delivery
                                                                                   ❑ Certified MailO
                                                                                                                                 ❑ Return Receipt for
                9590 903412 5077 7474 88                                           ❑ Certified Mail Restricted Delivery
                                                                                   D Collect on Delivery
                                                                                                                                    Merchandise
                                                                                                                                 ❑Signature Co~firmationT'^
                                  f r.........__..__ .-~- - ~                      ^ Collect on Delivery Restricted Delivery
                            /a~.+~.                                                                                              ❑Signature Confirmation
        2. Arfirla Ni imher                                                          Insured Mail

         70]i 2 ]r ~ ]~ Q
                                 Q ~0~           7904 6518                            Insured Mail Restricted Delivery
                                                                                     (over X500)
                                                                                                                                    Restricted Delivery

   _.                  -
                                                                                                                                Domestic Return Receipt
   ~PS Form 3$11, Apl'il 2015 PSN 7530-02-000-9053
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 15 of 22 Page ID #:15




EXHIBITS
         Case 8:21-cv-01210-JLS-ADS  Document 1 Filed 07/15/21 Page 16 of 22 Page ID #:16
                              GPG Access
                           r:e via
            . Code Onli
>m tree U. S
        ess.gpo.gov]                 2, 2001]
}is.acc                of January                        between
     in ef fe ct   as
                               Pu bl ic  La ws enacted
s ws                    ed ~y
          not affect                 28, 2002]
~cument          ~J 1 an d January
          2,  20
January
         U3C894)
 ITE: 18
                                                                   E
                                                        L PROCEDUR
                               -- CR IM ES T,ND CR~MIttA
                      TITLE 18
                                                     MES
                                         PANT I--CRI
                                                                    SACTIONS
                                                        CREDIT TRAN
                                 EXTORTIONATE
                   CcIAPTER 42--
                                                        extortionate
                               te ns io ns of credit by
                         of ex
              Collection
;ec. 894-
        means                                                                            pires to do
                                                            in   an y  way, or cons
                                         participates
                     r knowingly                             s
                                                                                   nsion of cr
                                                                                                  edit, or
      (a) Whoeve               y   ex to rt ionate mean            t  an  y  ex te
             e use of an                        mpt to coll
                                                                ec
                                                                                     thereof,
so, in th              co ll ect or atte                     e  nonrepayment
           (  1)  to                        rson    fo r  th
                              sh any pe                                                      20 years, or
            (2) to puni                                                  no t more than
                                                           pr ison  ed
                                          title or im
              fi ne d. under this                                                        rpose of
 shall    be
                                                            se ct  io n,   for the pu              y be
                                            under this                               evidence ma
 both.
                  an y  pr osecution                  an  s  of  co  llection,             cr ed it  by the
       (b) In                    th  re at  as a me                   ex te  ns ions of
                  implic   it                         e or mo     re                           e implicit
 showing an                 g  to    sh ow that on                rs on   ac }a inst whom th
                  tend   in                              the pe                             d to be
 introduczd                   th e   knowledge of                   ec te d  or attempte                 s
                  re,    to                         made,    co li                        thereof wa
  creditor we            ge d  to    have been                   th e  no nrepayment
                   al le                                    at
  threat was                               means or th
             ed  by   extortionate                                                     ence has be
                                                                                                      en
  col  le ct
                    ex  to rt io  nate means.             is  se ct io n, if evid              te ns io n of
                by                            under   th                        time the    ex
  punished                pr os ec  ut io n                          at  th  e                     se ion
                                                                                                      ct
        (c) In any                                        tence,                  described in
                             g   to   sh ow ti-ie exis            um st an ce  s
                   *endin                               e circ                                 ), and
   i ntroduced                   wa  s  made, of th                in   se  ct ion 892(b)(2            itor's
   credit in
                  ques  ti on
                                                  s describe
                                                                d                       to the cred
                       th e   ci rc~.unstance                of   th e  debtor as                   sY tc wing
   S92(b)(i}
                  or                               belief                                 ose of
                       ce   of    th e actual               e,   th en  fe  r the purp              em pl  oyed
                 id en                           availabl                              have be  en
   direct ev                              no t                                 er  to
                    practice      s  is                     ication,     sh ow                     it threat,
    cellectior.                        an s  of co:nmur_                   ex pr  es s or implic
                    or othe     r   me                      rried     an                          ed tending
    that words                  ec  ti on ,   in fact ca              en ce    to  be introduc              e
    as a means
                     of co   ll                       allow ev     id                       of which th
                          in   it  s  discretion                t  in   an y   community               th e  time
                   may                              defendan                                  er at
     the court               ta  ti  on of the                    wa s  ma  de   was a memb
                       re pu                           threat
     to show the                        e alleged
         so n  ag ai nst whom Lh                t  at  ~ollectior..
     per
                         ti on    or   attemp                                                         Stat.
                      ec                                                               , 1568, R2
     of the coll                                                       a), May 29
                                                         Se c.   20 2(                         (L },  Sept. 13,
                                -3  21 ,  ti tl es II,
                                                                    II ,   Se c.   330016(1)
                        L. 90                                 XXXI
      (Added Pub.                            322, title
                en de d   Pu b. L. 1~3-
      151; am                         .E
                     Stat. 2147
      1994, IQ8

                                                    ~nendments
                                                                                     der this
                                                                          ~ fined un
                                                3- 32 2 su bstituted               ov isions.
                         . (a ).  Pu b. L. 1G                   in  co ncluding pr
           1959--Subsec                             0,000"
                                    more r_i-;an Si
                for    fined not
       title"                                               Other Sectio
                                                                            ns
                                ti on F. ei erred to in
                            Sec
                                                                                  this title.
                                                       ct io ns  1961, 2516 of
                                       ed to in se
                         n is referr
            T his sectio

                                                                                                                           3
                                                                                        c&do ci d= Ci te :+ 18US... 9/15/0
                                                                                   e_us
                                                   in/g    etdoc.  cgi?dbname=brows
                          acce    ss.apo.gov/cgi-b
         http://frwebgate.
          .
        .. ~ ~.~.. ~ ~u~ rraua in ~3a
 Case 8:21-cv-01210-JLS-ADS           nk Entries,1RepFiled
                                   Document                07/15/21
                                                              TransactiPage
           ..                                        orts and          ons 17 of 22 Page ID #:17
                                                              ~                                  Page 1 of
                           ~                           _                                                 ~
            Frain:           i.
     r      Subject:              16 USC 1005 Fraud In Bank"E                                                      O
            Date:                 Frl, March 20, 2009 9:04    nt~les; Reports and Tra
                                                           pm                         nsactions
            To:                   notaxman@dm~.com


            Dear

              It Seems ~yg=,y.,M
                                 ortgage Loan on the
            considering the                          books would fail
                             fact that~a_~book                         under this catego
            signature o^ a pro                    entries are made on                    ry
                               missory note to                         the ledger using
            documents. Just                      fund the loan out of                   ones
                             thought you might                         thin air on the
            year jail sentence                   find this interesti                   ledger
                                for the Banker who fal               ng.   It attaches up
            possible 7                                  sified the                         to a 30
                          Digit Fine.      I enclosed it for you        ledger documents with
                                                                 r consumption.               a




            Attachments:
            u ntitle~2,
               -Size: 0:5 is
               T~~~~: ext/ntm!

            ~8 USC 1005 Fraud in
                                 Bank Entries and tran
              s?zz: 13 k                               sactions.htm
              T e: _ext,'h!mi
              Info: 36691D367-18 USC
                                         1005 Fraud in Bank Entries
                                                                    and transactions.htm
           18 USC 1003 Fraudu
              Siie:lo k
                              le                     nt Instruments.htm
             T e: ext/html
              Info: 2139187555-18 USC
                                      1003 Fraudulent Ins     truments.htrn




                                                            Peoples Rights/ NO-TAX AC
                                                                                        ADEMY
                                                            Domestic (in~govt.) Addres
                                                                                         s -None
                                                            Non-Domestic temp."post
                                                                                       location",
                                                            c/o UNITED STATES POST OF
                                                                                        FICE
                                                          ~.c/o 1624'` Savannah Road
                                                                                     ; Lewes
                                                         : Non-domestic        near (19958]-9999
                                                         ' on delawa.rp real land
                                                                                    N. America
                                                         - (Not Federal Venue Territ
                                                                                        ory "DE")
                                                           Tdo fiction Venue Territor
                                                                                        y # used
                                                                     www.peoples-rights.com
                                                                 Toll Free 1 (877) 544-47
                                                           Pay                              18
                                                                 -Lecture line 1-900_-335-6
                                                                                           100




~,
         https://mmail.virtdom.com/webm
                                             aiUsrc/printer friendly bottom
                                                                            .php?passed ent id=0&m... 3/2
                                                                                                          1/2009
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 18 of 22 Page ID #:18
7uicuu~cu
            Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 19 of 22 Page ID #:19
Pavment                                                                                                '                          i                                                                                    ~-
                                    $Q                           i                                                                              ~,                     ~                                                                                                         N/R
Amount Paid ~                                                                   !                      !                                                                                                      OK        O
                                                                                                                                                                                                                        K I OK
            i                       $Q                                                                                                          i~                  OK j                i OK i ~
Past Due                                                                                                               r 30 ~               ~ OK'
                                                      i (1K~ ~              pK
                                                                            ~  ~;                I OK i ~
                                                                                                                         01/2016 i 12/2015         11/2015 ' 10/2015
Rating       ;                    OK j ;                                                      03/Z016 ! 02/2016
                                                              6  1   05/ 201 6    04 201  6                                                    i I     ~
                                                                                                                                                       KO  ?     X30
                                          072016 '~ 06/   201                                                                 O Ki. i   -;' OK
                09/2016 ~ 08/2016           -       r-  --      1
                                                                           OK   ,'~-  I O '~
                                                                                      K            ~ OK~ ~        `O K ;     -
                                              ~'!          X~    I
                   ~~            X~
Rating
                                        .5I.  06 201.5,
               09/2015 08[2015_~201
                            OK I      OK  ! ~   OK
Rating           KO
                                                                                                           ~./c; ~;502,(844) 675.3407
                                                                                     SUITS 100, NORF:)~};
                               #51  780 595   819  0""  "'(?20 CORPORATE BLVD,                                            Pay Status: >in Collecti
                                                                                                                                                   on<
 PC~R~FOLIO RECOVERY                                        Balance:                $2,454
                              2019                                                  03/08/2020
 Placed forcotiecYion: 06/26/                               Date Updated:
 Responsibility:       Individual Account                          inalAmount:      sa2,ri54
                                                            Orig
 dccounfType:          Open Account
                                                            Qrig   inal Creditor:   CAPITAL Ot~lE BANK USA ~I A
                       DEB T BUY ER                                                ( 3anking)
  i.oan Type:
                                                             Pdst   ~u2:            >~2, 454<

                                                           FOi2 COLLECTIO~J<
                           AP-CONSUM DISF~GRS; >PLACtD
  Remarks: DISP I~1VG CO~~                         remo ved: O1/2025
                                this item vrill be
  Estimated month and year that

    Satisfactory Accounts                                                                                                                    uT s~i3o-ozs1,(ti00) 955-?070) Current; Paid or Paying as Agree
                                                                                                                 Sox 3C28i, Salt Lake Ci~;~,
                                 4709 330811**"*(P 0                                                                                                                Pay Status:
   CAPITAL JP1E k~ANK USA NA #41                                                                          Date Updated:      03/05/2020
                                                                                                                                                                    Terms:      $21 oer month, paid iUlonthfy
  Date Opened: 11/1 ~/1999                                                                                Last Paymeni 41ada:02;10/
                                                                                                                                     2020
                                              Account
  Responsibility: Authorized
                     :    Revo       lvin g Acco    unt
   Account Type
                          CREDti CARD                                                                                                                                    n
   Loan Type:                                                                                            Sill frrn-n (l"3!?0i 9 .n O3i ~1)7                                                                                           .6/2019 1 05 2019 ! 04/
                                                                                                                                                                                                                                                                                      2Q1
           I imit • ('rar     lit   limir of ~~     Sl1~ ~rnm !19/7(11 7 to (1~/7~1 9. 4F                                                                 9    1     49/     2019          08/2019              07/2019 i 0
                                                                                                                                                                                                                                                                         0,              $.
   Crarlit                                                                                   201    9    ~         11/  Z03    9           lOJ    2~1                                                                   ~3  6,              $57   1
                                                  02 2020           01 2020               12
                                                                                                                                                             3                  5552               =,40~~
                          03/2020                                                              $344                           344                      540                                                                 X25                  X25,                    ~r
                                                         3215                 33(~                                                                                                $25                 525
  Balance            ~3~                                                                           $25;                      .4,25:                       $25:
                                                           $25~               $7_~;                                                                                                                         ~                   ~
                                        $21,                                                                                                                     ~                                                                               $0                     $OI
  Scheduled T                                                                      !                      i                           ~                                                                 Sr'                 $0~,
                      ~                      I                   '~                                                               a0                       $0                       ~0                                                           ~C                     ~C
  Payment                                                     $0?               $d                   $ti                                                                            ~a0                 $a                   S0.
                                                                                                                                  5G                        $O                                                                                    0&          $2,80&                    $2,
  Amount Paid                                                 ~d                ~0,                   $d.                                                                                         5~,80~                $2,8 Q             X2,8
                                          $a                                                                            $2,8      0&               $2,80 ~                    $2.80                                                                                          i          rC
  Pasi Due                                                               82,808               $2,8    08'                                                                                                                 ~K~              %dK                    OK
                                     X2,80$            $2,808                                                                                                                 K  O '~             ~ OK ~
  Ni h 8ata~ce :                                                                              K  p                       I OK j                     !OK I                                                                                                               8           04  20'
                                                                          i OK I                                                                                                                                                                          05 201
                                     !OK , ,             OK ' ;                                                                                                                                08 2018             07 2018 I 06 2018
  Rating
                                                                                           12 201    8        ~ 11 2018                       10 201$ ,' 09 202$                                                        52,3 29!               2,39&          $2,137                      2
                                                   02 2019            Oi 201    9     ~                                                                                          2,22 3.            2,27   6'
                              03 2019                                                           2,53                     52,2     411               $2     173:                                                             555,                 $57l        -        .,501
                                         ~3              2.5721            • 2.541.                                                                        $51;                    $53'                $55
   Balance                                                                                          ~S& SS~u~                                                                                                                     I                   '                        ~
                                                             $63;              a6~     i
   Scheduled                             $33~                                                                                           ':                                                                                                        aL~                    aG:
                                                                    ~                                          ~                                                                     ~,0;                $0                   $L?
   Payment                                     a                                                                                   ~C!                       ~C:                                                                                  $q                     ~
                                                               $a                $d                    $Q                                                                                                $G.                  ~G
                                            bq                                                                                                               ~C                      $0:                                                          1~;          $?,3       3q             $:
   Amount Paid                                                                   $0                    $a                          `~a:
                                                                                                                                                                                                   $?,514;               y2,514;            ~2,5
                                           $Q                  $a                                                                 14';                 X2,  514                 $2,5141
   Past Due                                                                                    x2,53                      $2,5                                   -r                                                                          KO     i           r, OK      _
                                                        $2,581             $2,57                                                                                                                       OK I ;              OK i ~;           i
    High Balance '                    $2 808
                                                                                                                               dK !                    ~
                                                                                                                                                       KO          i'           K O it
                                                                              OK    I    ~     !   OK       ~    ~                                                                                                                                     '   05  201       7 ~, 04 2t
                                                        K  O ~~                                                                                                                                                                          06/2017
    Rating              ~               OK ; ~
                                                                                                                                               20      201   7            09 ?017               08/2017 ! Q7/2017 ,--
                                                                                            12L201     7         L   11/2   017_
                                03/2018 _0                             01 2018                                                                            1,712                 ~1,889~                                                                                          `
                                                                                                   1,Ola                      1,071;    _                                                                                           I
                                                      ~11~                  $1,70                                                                                                   X33,
    Balance                                                                                           $~5:                        $25                       $39~                                                                                                                 ~
                                           ~4 ~                  4E~'           $32!                                                                                                       ~                    '
    Scheduled                                                                                                                              !                         f                                                                                                            i
                                                                    +                                                                                                                 $q                                             i
                                                 ~                                                                                                            .~i0
    Payment                                                                       $Q                    $Q                          $
                                            $0                   $0~                                                                                          $0'                     $a
    Amount Paid                                                                   $0                     $d.                         $0',
                                             ~                   $0                                                                                          125'                $2,125                          i
    Past Due                                                                                    ~2     ~ 251                $2,1    25'.                 $2                                                                                              ~        OK
                                                                                                                                                                                                                                                                   ~
                                                         $2,125,             $2,125                                                                                                                  OK
                                                                                                                                                                                                     ;        ,             0~ ~                KO
           Bala  nce      i            a2,1  7                                                                                                           K O           ~           OK    ;   i
     High                                                                                        I  OK          '            OK'        ;   ;                                                                                                                                        6 12
                                                          i OK                 OK '                                                                                                                                                      03 20161 02 201 01 201
     Rating                ~              OK~
                                                                                                                                            016.       08/2   0161         07/2  0161   Ob/2016 05f201fr, 04[20161                                                                     ~ _
                                                                                                                               '  09/2                                                                                                                     OK ~ 'KO
                                                                            12/201& 21/201G 10/201                                                                                                       I O~OK i i J i
                                03/201T 02/2017 01/201 ;                                                                        KO !           ~       ~   OK               OK
                                                                                                                                                                            '          ~ OK !
                                                                                                                     OK '
                                                            I ;KO T~K ' ~~                                                                                                                                                                         , 10/2014 09/201 OS
                             ~ i OK i            ~KO                                                                                                                                                    01/2015' 12/201 11/2014'
     Rating
                                                                                                               06    /201   55    05/2        015'     04/2015; 03/201 '02/2015                                                                                      ~ OK
                                 11/2015 10/2015 09/2015' 08/
                                                                                 2015 07/       201    5                                                                                                            ~       OK ~ ~ ~ OK ~ OK
                                                                                                            ~        OK    !    ~~    KO       ,:. ~       OK ~ ! OK I I ~ OK ' ~ OK
                                                                               OK ;        j   OK                                                    ~                                                                                                                  05/201
                                             ! OK i OK ! I                                                                      ~                                                                                        08/201 07/201 , 06/2013
     Rating             ~ ~       ~
                                                                                                                       201    ~,i  O  /zo      14,       12  201         3  11 201 10 201 09/2013                                                                     l    OK
                                                                                  014'; 03/2014; 02/                                                                                                                  ~ ~OK '~O~ '~
                                 07/20141 06/2014. 05/201 04/2                                                                          OK     l~ OK                         ~ OK ~ OK ' ~ KO             _
                                                                               0~~ OK                                 OK
      Rating                  j       OK ~ OK ~ OK -
                                                                                                                                                                                                                                      )
                                                                                                                   (P 0 Box 30281, Salt take City
                                                                                                                                                                               , UT 84130-0281, (soo) 955-7070                                                                    ing as E
                                                      A  NA      #51    780   593        703   5**     **                                                                                                                Pay  Stat      us: Current; Paid or Pay
       CAPIT~►L ONE BANf(US                                                                              Date Updated                   :              03/0   3/20         20
                                                                                                                                                                                                                         Terms:                Paid Mon     thly
                                                  18                                                                                                                          0
       Date Opened: 05/01/20                                                                              Last Payment Made:02,~19/202                                                                                   Date  Paid: 02/19/2020
                                                  d  Acc oun   t
       Responsibility: Authorize
                                                        ount
       Account Type: Revol~~ii~g Acc
       Loan Type:                   CREDIT CARD                                                                                                                            020
                                                                                                                ; $396 from 08/2019 to 03/2
                                                      of $396 prom 04/2019 to 06/2019
       High Balance: High balance                                                                    ; $75          0 from     08/2        019     to    03/2      020
                                                             from 04/2019 to 06/2019
        Credit Limit: Credit limit of $75Q

                                                                                                                                                         nsunion.com/dis~uteontine
                                                                           To dispute onie~e go to: http1/tr~                                                                                                                                   P BSGCC-002 02760-103
         Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 20 of 22 Page ID #:20
                 .~ ~~~, ~vv~ rraud in Bank Entr
                                                        ies, Reports and Transactions
                                                                                                                    Page 1 of
                 From:
           ~     Subject:              18 USC 1005 Fraud in Bank Entr
                 ~~te:                                                ies; Reports and Transact
                                       Fri, March 2Q, 2009 9:04 pm                              ions
                 To:                                                                                                          O
                                       notaxman@dm~~.com


                 Dear

                   It Seems ~~Mortgage
                                              Loan on the books wou
                 considering the fact                                ld fGli under this cat
                                        that all book entries are                           egory
                 signature c_^. a p=omis                            made on the ledger using
                                         sory~notE to fund the loa                             ones
                 documents_ Just though                            n  out of thin air on the
                                          t you might find this                               ledger
                 year jail sentence for                         interesting.     It attaches up to a
                                           the Banker who falsif                                     30
                 possible 7 Diqit Fine.                          ied the ledger documents
                                            I enclosed it for you                          with a
                                                                  r consumption.




                 Attachrtientse

                 u ntitled- 1.2]
                    ...Size: 0:5 is
                     Tv~~: ext/ntrn!

                 18 USC 1005 Fraud in Bank
                   size: 13 k
                                           Entries and transactions.htm
                    T e: _ex~fh;ml
                    Info: 366910367-18 USC 100
                                               5 Fraud in Bank Entries and tran
                                                                                sactions.htm
                 i8 USC 1~~3 Fraudulent
                    Si2e:10 k
                                                                Instruments.htm
                   T e: ext/html
                    Info: 2139187555-18 USC
                                            1003 Fraudulent Instrume     nts.htm




                                                                   Peoples Rights/ hO-TAX ACADEMY
                                                                   Domestic (in~ go~,rt.) Address -Non
                                                                                                        e
                                                                   Non-Domestic temp."post locati
                                                                                                     on",
                                                                 ;.c/o WTTED.STT  :TES POST OFFICE
                                                                '=.c/o 1624'" Samannah Road; Lew
                                                                                                  es
                                                                : Non-Domestic ~    near .(19958)-999
                                                                  on delawa.re real land N. America 9
                                                                 (Not Federal 'Jenne Territory "DE
                                                                                                   ")
                                                                 ido fiction Venue Territory
                                                                                             # used
                                                                          www.peoples-rights.com
                                                                      Toll Free 1 (877) 544-4718
                                                        ..       Pay -Lecture line 1-900-335-6100




';: ~I
 :~ ~~

,~ ~
               https://mmail.virtdom.com/webmaiUsrc
                                                           /printer friendly_ bottom.nhn?na~se~l Pnr   irl,(1R~Tn   ~ ~~ ~ ~~~~~
Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 21 of 22 Page ID #:21




EXHIBII~ ~4
           Case 8:21-cv-01210-JLS-ADS Document 1 Filed 07/15/21 Page 22 of 22 Page ID #:22
:JLIlCuutcu                                                                                                                                                                                                           j
Payment                                                                                                                                                                        ~ R
                                                                                                                                                                               N(
                                                                                                                                                                                                 OK ~            ; OK !
                                ~a                                               _             +                                            it
                                                                                                                                             fl
Amount Paid                                                                                                      j OK_           OiC :,
                                $~
                                                                         OK : ' - ~-30 , ,
                                                                                                      i 06C `_                                                    ;1/2015 h 10/2015
Past Due
                                          i OKI         L K~ j
                                                        i~                                                                              (11/2016 ; 22/20?5
                              OK i :,                                                             04 201   6   0 2016 i 02/2015                               ~ ~     OK
                                                                                                                                                                      ~          30
!28ting                                                                2016 ~ 05 2016                                                         OI(:      i OK
                                                  !  07 201  6  j  06                                              OK j i       ~OK  ~
                     09 2016         08 2Dib                                                 ^'          !
                                                                                                         OtC ' -
                                                                        mil'           L~~~
                              ~  ~        ~~ ~          ~i '~
                         r X
 Raiing ---
                                             07/20151 06 2015
                 ~ 09/201 08~201~
                                                OK~ OK   i     ''
 Rating            ~ OK 1 ~~Ot<                                                                                                            b75-3407
                                                                                                                   RFOLK, `•;A 23502,(844)
                                                                            fkC ORP   ORA  TE BLVD, SUITE 100, fJO                       Pay Status: >in Coliecti
                                                                                                                                                                  on<
                                     Y #5   17 805958290*x*          * (13
  P~~tsF~i     L6~    RE C~ 3V ER                                         Ba€ anc  e:               x2,454
                            06/26/2019                                    Date Updated:             03/08J2020
   Placed forcof(ection:                 l  Acc oun t                                               $x,454
                 iiy:       Ind ivi  dua                                   Ori gin  alA mou nt:
   ftespons's6il                                                                                                           ANA
                            Ope   n  Acc oun  t                                    al Cre dit or:    CAPITkL ONE BANK 115
   ~ccounYType:                                                            Origin
                            DEB    T BUY   ER                                                      (3ankir.g)
    Lcan Typa:                                                                                       >$2,45~<
                                                                           Past Due:
                                                                                LECTION<
                                                           S; >PLACED fOR COL
                            CO+YIP-CONSUM DISAGR
    Remarks: DISP INVG                                     be rem ove d: 01! 202 5
                             yearthat this item v+itl
    Estimated month and

     Satisfactory Accounts                                                                          e City, UT 84130-0281,(800)
                                                                                                                                                                          955-7070)
                                                                                                                                                                                           rent; Paid or Paying as
                                                                                                                                                                                                                     Agree
                                                   #4 14 70 98 30 81 1* ***(P 0 Box 3028:, Salt tak                                                                         Day Status: Cur
                                                                                                                                                                                                 mon th, pai d Mon thly
                         A                      NA                                          03/05/7.020                                                                                      per
    CAPITAL OfiE BANK US
                                                                                                                                                                                        $21
                                                                                                 Date Updated:                                                              Terms:
                                                                                                                                    2/10/2020
    Date   Ope ned  :        11      /11/   1999                                                 Last Payment Wade:0
                       :     Aut      hor  ize  d  Acc ount
    Responslbitity
                                           ing Account
    Account Type: Revolv                                                                                                           O to ~l"2i ~~1~(t                                                                    03 2019 1 04 20:
                                       DIT   CARD                                                                                                                                                                9
    Loan    Typ e:            CRE
                                                                  ., nnl  ~n~  ~ r.. n~ l~n~ o. 4~
                                                                                                      cnn f.,,~r, nZ hn1
                                                                                                                                                                   9        08 201 9       O7 2019 ' 06 201
                                                       rnn  s.,..                                                                                   ~ 09 201                                                    871!
    ~ __~:. ~ :~:.. r._a:.
                                       I:...:a ..F do
                                                                                          12 2014            11 2019 i 30 2014                                   $55?;         $Z,40 '             30
                                                                                                                                                                                                                                 $d
                                                     02 2020           OS 2020                                        349 ,             $403'                                                    $25 ~          $2
                      ~ 03 2020                                                  33             $34  4                                                             $25:            $25
                                               2              21                                                      $25 I                 $25'
    Balance                                                                      $2y              $25I                                                                                                                           $~
                                             $21              $2                                                                                                                                   $              ~
    Scheduled          ~                                                                                ~                                                            $0             $0
                                                                                                                        $4,                      $0                                                               $   `          $~
    Pa ment             ~                                                          $0,              $                                                                                $Q            $                         $2,80         $~
                                                                $                                                                                ~d                  $                         $2, 84       $2,  80
    Amount Paid 1                                                                                   $                   $~                                                      $2,808
                                                                 $                 $A                                        ~        $2,      80              $2,8Q                                                           OK  '     [
                                                $                                              $2,80              $2,80                                                                          OK i          OK
    Past Due                                               $2,80 ~           $2,80                                                                             OK ~               OK
                                         $2 80                                                                        OK j            KLO                                                                                 05 2018       04 21
    Hi h Balance                                                              ~ OK (             OK   ~            ~
                                                                                                                                                                                            07 2018      Qb  201  8
                          ~                 OK               OK
                                                                                                                                                 8   ;   49    201   8       08 2018                           2,3  9        $2, 13
     Rating                                                                                                    11 201$            10 201                                                       $2,32
                                                                         01 2019           !2 2018                                                                2,22 ,          2,27                            $5              5
                                    03 2019            02 2019                                                     $2,241              $2,173;•                                         ~          $55
                                                                                2,5  41          2,5 3                                                              $53 .           $55
                                                 3           2.5   7                                                    ~5                       $5i
     Balance                                                                      $6                X58,                                                                  ~              ~                                        $
                                               $3               4+6
                                                                                                           ~                                         '                                $O,           $               $
     Scheduled                                                                          i                                                          $C,                $                                             ~             $.
     Pa ment                i                                                        $               ~'                  3~
                                                                                                                                                                      Sa              Sa             $                        $2 33           9
                                                 $                 $                                                     ~                         So                                           $2,51         $2,  514
     Amount Paid                                                   $                 ~               ga                                 $2,514                   $2, 51          $2.51
                                                                                                                                                                                                                              C
      ~asc sue                                   ~                                              $2,53                $2,514;
                                                                                                                                                                                    OK ~          OK             OK
                                                            $2,581             $2,579                                                                               OK i
          h  Bal anc e        ~           $2,80                                                              i         OK  '   ~        K :'.
                                                                                                                                        ,                                                                           7      05 2017       O4:
      Hi                                                                          OK I             OK                                                                                        07 2017      06 201
                                              OK               OK
                                                                                                                                                   7       09    2017         OS 2017
      Rat  ing                                                                                                  11 2017         ~   10  201
                                                                          01 2018           12 2017                                          1,71 ~                1,88                                                 ~
                                i 03 2018               02 2018                                   1,01                 1,077!                                                                          I
                                                               1,97              1,7   0                                                          339                 333
                                             2,1   5                                                 $25                 $26   ,
       Balance                                                    $4                  3                                                                ~
                                                $4
       Scheduled                                                                          i                                                                            g
                                 ~                                                                                         $                         ~~
       Pa ment                                                       $
                                                                                                        $
                                                                                                                                                     $                 $
       Amount Paid                                 $Q                                                   $                    Ski
                                                                     $                $                                                     .2,115;               $2,12                                                          OK
       Past Due                    ~                                                             $2,12                $2,125;                                                                       OK             OfC
                                                                2,1   2         $2,   12                                                                             OK              OK I
                                            $z,   17                                                                    OK     !             ~
                                                                                                                                             OK          ~                                                                       OS 20161 l
       Hi h Balance                                                                OK 'I          OK
                                                                                                  ~                                                                                                       03 201 02 201
                                                OK               QK                                                                                          d7   201      06  201   05 201 OA 201
                                                                                                                 201 09 2014 06 201                                                                                             I , OK
        Ra±ing
                                                                                12 2016 31 2018 30                                                                            OK        OK         OK ~ OK ~ OK
                                                     02  201  T,  01    201                                                                          Ki    ~     OK     I
                                      03 20171                                                                  OK ~      OK~ ~0
                                                                                                                          ~                                                                                               4 201 09 201 1
                                                                                   OK         ~ OK                                                                                               12 201 11 2014~i
        P.ating                           OK            OK         ~
                                                                                                                                  201 5'0        4 201        03   201 02 201 OS 201                                       OK      j
                                                                                                                                                                                                                                   dK       ~
                                                                                                  201 06 201 OS                                                               OK i ~ OK ~ OK
                                                                                                                                                                                                              OK
                                                                     9 201 08 241 07                                                                        i OK
                                       11 201 10 2015,0                                                                    KO
                                                                                                                           ~            ~      ~  OK                                                                              OS   201
                                                                                            I OK ~ !OK                                                                                                     07 201 06 201
                                                        OK I ~ OK ~ OK                                                                                                          201 09 201 0$ 201
         Rating                            OK
                                                                                                               02 201     01      201       12 201 : 31 201 10                                                OK I OK               ; OK
                                                                                                          k                                                                                         OK
                                             201      06  201   4  05    201 04 20141 03 201                                              I        OK  ~     i ~  OK        ~ OK I OK ; ~
                                       O7                                                                                      OK
                                                                                                 OK ~ OK
                                           OK            OK I OK j OK
         Rating                                                                                                                                                                             0)955.7070)
                                                                                                          *    (P o   gox 3oz      gi,  Salt       lake City, U7 84130-o2s1,(80                  Pay Status: Curr
                                                                                                                                                                                                                      ent; Paid or Paying a
                                                                     #5   17  80  59    37  03  5*  **
                                                           A NA                                                                                           202   0                                               Paid Monthly
           CAPlTAi. ONE BANK US                                                                           Date Updated:
                                                                                                                                            03%03/
                                                                                                                                                2;1   9/2    020
                                                                                                                                                                                                 Terms:
                                                                                                                                                                                                                02/19/2020
                                                     201 8                                                 Last Payment           Mad e:0                                                        Date Pai d:
           Qaie Opened: 05/01/
                    ibil         ity:    Aut  hor  ize d Account
           Respons
                                                    ing Account
           Account Type: Revolv
                                                DIT  CARD                                                                                                    2020
            Loa n Typ  e:                 CRE                                                                        6 from 08(2019 to 03/
                                                     anc e of $39     6 pro m  04/  2019 to Ob/2019; $39                                to     03/    202    0
            High Balance: High bal                                                                  9; $750 from 08/2019
                                t:    Cre dit   limi t of $75  0 from 04/2019 to 06/201
            Credit Limi
                                                                                                                                                                                     line
                                                                                            http;lJt                                 ransunaon.com/di~uteon                                                  P asccc-oo2 oz~so-i
                                                                   To dispute online go to:
